Citation Nr: 1308995	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to March 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, denied service connection for obstructive sleep apnea as directly related to service and as secondary to service-connected generalized anxiety disorder.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010. 

On March 21, 2012, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that there are pertinent VA outpatient treatment records in the Virtual file that are not in the paper claims file.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

For the reasons expressed below, the claim on appeal (characterized as reflected on the title page) is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.  

Initially, the Board observes that the Veteran submitted a written statement with his formal appeal indicating that he sought service connection for sleep apnea on direct and secondary bases.  However, during his March 2012 Board hearing, he clarified that he is only seeking service connection for obstructive sleep apnea as secondary to the service-connected generalized anxiety disorder.  See Transcript [T.] page 2. 

Pursuant to 38 C.F.R. § 3.310(a) (2012), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation has been interpreted to permit service connection not only for a disability caused by a service-connected disability, but also for disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

The Veteran filed his claim for service connection of sleep apnea in July 2008.  He has been service-connected for generalized anxiety disorder since July 2004.  VA outpatient treatment records reflects a diagnosis of sleep apnea in July 2004.  A November 2004 VA psychiatric examination report indicates that the Veteran had difficulty sleeping that was "best accounted for by a diagnosis of generalized anxiety disorder."  The Veteran has also offered sworn testimony that the medications he takes for his psychiatric disorder may have aggravated his sleep apnea.  See T. page 7.  

Collectively, the above-described lay and medical evidence seems to suggest a relationship between service connected psychiatric disability-to include medications prescribed therefore-and sleep problems; however, there is no medical evidence or opinion directly addressing whether the service-connected psychiatric disability has actually caused or aggravated the diagnosed disability of sleep apnea reflected in the Veteran's medical records.  On these facts, the Board finds that such an opinion-based upon consideration of the Veteran's documented medical history, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the original claim for service connection.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should associate with the claims file all outstanding, pertinent  records.  

The virtual claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Miami, Florida, dated through August 2012; however, more recent records from this facility may exist.  Additionally, current Virtual VA records only address mental health and orthopedic issues.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Miami VAMC  all outstanding, pertinent records of mental and physical evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should obtain from the Miami VAMC all outstanding, pertinent records of mental and physical evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for secondary service connection for obstructive sleep apnea that is not currently of record.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to diagnosed obstructive sleep apnea, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected generalized anxiety disorder (including any medications taken for treatment of the service-connected disorder).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's own assertions, and those advanced by others on his behalf.  Specifically, the physician should consider and discuss the Veteran's assertion that medications for his generalized anxiety disorder may have aggravated his sleep apnea. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for secondary service connection for obstructive sleep apnea in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


